         Case 1:18-cv-01853-MC         Document 16       Filed 05/11/20     Page 1 of 1




John E. Haapala, Jr.
OSB No. 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Ph. 541-345-8474
Fax 541-345-3237
jeh@haapalaw.com
Attorney for Plaintiff



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON

CHRISTINE GOINS,                                 Case No. 1:18-CV-01853-MC

    Plaintiff,

  vs.
                                                 ORDER AWARDING ATTORNEY FEES
ANDREW SAUL,                                     PURSUANT TO THE EQUAL ACCESS TO
Commissioner Social Security                     JUSTICE ACT
Administration,

     Defendant.


        Based upon the stipulation of the parties, it is hereby ORDERED that, pursuant

to the Equal Access to Justice Act, 28 U.S.C. §§ 2412, an attorney fee in the amount of

$7,098.63 awarded to Plaintiff. If Plaintiff does not owe an outstanding debt eligible under the

Federal Treasury Offset Program, Defendant shall make the check payable to Plaintiff’s

attorney, John E. Haapala, Jr. Defendant shall mail the check to Plaintiff’s attorney

at: John Haapala, 401 E 10th Ave., Suite 240, Eugene, Oregon, 97401.

        There are no other costs or expenses to be paid herein.

Dated this 11th    May
           ___ of ___________, 2020.

                                              s/Michael J. McShane
                                             _______________________________
                                             United States District Judge/Magistrate

Submitted by:
John E. Haapala

1 – ORDER AWARDING ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS
TO JUSTICE ACT
